Citation Nr: 0633876	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  03-19 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for claimed hypertension, 
to include as due to service-connected post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran had active service from January 1966 to December 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the RO.  

The veteran and his wife testified at a videoconference 
hearing with the undersigned Veterans Law Judge in September 
2006.  

Service connection for tinnitus and hearing loss in the left 
ear was granted by a Decision Review Officer's decision in 
January 2006.  This is the ear specified by the veteran in 
his January 2005 Statement in Support of Claim.  This matter 
is referred back to the RO for any appropriate action.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of hypertension in service or during the first year 
thereafter.  

2.  The currently demonstrated hypertension is not shown to 
be due to any event or incident of his period or service or 
to have been caused or aggravated by his service-connected 
PTSD.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by hypertension is 
not due to disease or injury that was incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  

2.  The veteran's disability manifested by hypertension is 
not proximately due to or the result of the service-connected 
PTSD.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 
38 C.F.R. § 3.310 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005). The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In January 2002 and again in May 2004, the RO sent the 
veteran a letter in which he was informed of the requirements 
needed to establish service connection.  In accordance with 
the requirements of the VCAA, the letters informed the 
veteran what evidence and information he was responsible for 
and the evidence that was considered VA's responsibility.  
The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

Additional private medical evidence was subsequently received 
from the veteran.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims files.  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The May 2004 VA letter to 
the veteran stated "[i]f you have any evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  

Consequently, the duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.  The veteran was not 
specifically informed of the relevant law on disability 
ratings and effective dates if his claim was granted.  

However, since the issue on appeal is being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination and nexus 
opinion was obtained in October 2004.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that any 
such defect to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Moreover, in the case of hypertension, service connection may 
be granted if such disorder is manifested to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  


Analysis

The veteran is service connected for post-traumatic stress 
disorder, rated as 50 percent disabling; tinnitus in the left 
ear, rated as 10 percent disabling; and sinusitis and hearing 
loss in the left ear, each of which is rated at a 
noncompensable level.  


According to the rating schedule, the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  
38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1) (2006).  

The veteran's service medical records reveal that his blood 
pressure on preservice examination in November 1965 was 
126/88.  The only blood pressure readings during service were 
118/74 in February 1966 and 140/84 on discharge examination 
in December 1968.  Hypertension was not diagnosed in service.  

The initial postservice medical records on file are private 
treatment records dated from November 1969 to May 1973.  his 
blood pressure in November 1969 was 110/80; readings in 
February 1970 were 140/90 in the right arm, 180/100 in the 
left arm, and 140/95 reclining.  

Separately noted in February 1970 were slightly elevated 
blood pressure in 1968 and a family history of elevated blood 
pressure and heart disease.  Although there is a notation 
under the section for treatment that is difficult to read, it 
appears to report that the veteran's blood pressure was 
checked on examination in February 1969, without further 
explanation.  

It was reported in February 1972 that the veteran's blood 
pressure, which was 140/80, remained mildly elevated; he was 
started on Reserpine.  It was noted in June 1972 that the 
veteran had had a problem with intermittent elevated blood 
pressure reading apparently since he was in service in 1965.  
Hypertension was diagnosed in 1986.  

A VA hypertension evaluation was conducted in October 2004.  
After reviewing the claims files and examining the veteran, 
the VA examiner noted that the initial showing of elevated 
readings was not until February 1970 and that treatment for 
hypertension did not start until February 1972.  

The examiner diagnosed essential hypertension and concluded 
that, based on the current medical literature, it was not 
likely that the veteran's hypertension was causally related 
to service-connected post-traumatic stress disorder (PTSD), 
although there was a correlation in the medical literature 
between PTSD and tachycardia.  

The Board notes that there is no nexus opinion on file in 
support of the veteran's claim.  Consequently, service 
connection is not warranted for hypertension or either a 
direct or secondary basis.  

While the veteran contended in July 2006 that there is a 
reference in the private medical record dated in February 
1970 to elevated blood pressure readings in February 1969, 
the Board notes that the record in question, while somewhat 
difficult to read, clearly does not contain the word 
"elevated" or cite any blood pressure reading for February 
1969.  Additionally, the Board would point out that the 
treatment record for November 1969 does not contain an 
elevated reading or refer to any previous elevated blood 
pressure reading.  

Although the veteran and his wife testified at his 
videoconference hearing before the Board in September 2006 
that his hypertension either began in service or was due to 
service-connected PTSD, lay persons, such as the veteran and 
his wife, are not competent to comment on medical matters 
such as the diagnosis of a disability or the etiology of any 
such disorder.  

The Board also notes that this reasoning applies to the 
written lay statements on file in support of the veteran's 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application with respect to the issue of entitlement to 
service connection for hypertension on either a direct or 
secondary basis.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for hypertension is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


